UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (800) 649-2877 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of October 31, 2010 there were outstanding 13,110,711 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended September 30, 2010 Table of Contents PART I.Financial Information: Page Item 1. Financial Statements Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Statements of Cash Flows 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statement of Changes in Common Stock Equity 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 47 PART II.Other Information: Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 6. Exhibits 48 SIGNATURES 49 Page 1 of 49 Item 1.Financial Statements PART I. FINANCIAL INFORMATION CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended September 30 September 30 Operating Revenues $ Operating Expenses Purchased Power - affiliates Purchased Power Production Transmission - affiliates ) ) Transmission - other Other operation Maintenance Depreciation Taxes other than income Income tax (benefit) expense Total Operating Expenses Utility Operating Income Other Income Equity in earnings of affiliates Allowance for equity funds during construction 42 15 52 Other income Other deductions ) (6 ) ) ) Income tax expense ) Total Other Income Interest Expense Interest on long-term debt Other interest Allowance for borrowed funds during construction ) Total Interest Expense Net Income Dividends declared on preferred stock 92 92 Earnings available for common stock $ Per Common Share Data: Basic earnings per share $ Diluted earnings per share $ Average shares of common stock outstanding - basic Average shares of common stock outstanding - diluted Dividends declared per share of common stock $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three months ended Nine months ended September 30 September 30 Net Income $ Other comprehensive income, net of tax: Defined benefit pension and postretirement medical plans: Portion reclassified through amortizations, included in benefit costs and recognized in net income: Actuarial losses, net of income taxes of $0, $1, $0 and $2 0 1 0 2 Prior service cost, net of income taxes of $0, $2, $0 and $7 0 3 0 10 Comprehensive income adjustments 0 4 0 12 Total comprehensive income $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) Nine months ended September 30 Cash flows provided (used) by: OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of affiliates ) ) Distributions received from affiliates Depreciation Deferred income taxes and investment tax credits Regulatory and other amortization, net ) ) Non-cash employee benefit plan costs Other non-cash expense and (income), net ) Changes in assets and liabilities: Decrease (increase) in accounts receivable and unbilled revenues ) (Decrease) increase in accounts payable ) Change in prepaid and accrued income taxes ) (Increase) decrease in other current assets ) Decrease (increase) in special deposits and restricted cash for power collateral ) Employee benefit plan funding ) ) Increase (decrease) in other current liabilities ) Decrease in other long-term assets and liabilities and other Net cash provided by operating activities INVESTING ACTIVITIES Construction and plant expenditures ) ) Investments in available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Other investing activities ) ) Net cash used for investing activities ) ) FINANCING ACTIVITIES Net proceeds from the issuance of common stock Retirement of preferred stock subject to mandatory redemption ) ) Decrease in special deposits held for preferred stock redemptions Common and preferred dividends paid ) ) Proceeds from revolving credit facility Repayments under revolving credit facility ) ) Common stock offering and debt issuance costs ) ) Other financing activities ) ) Net cash used by financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) September 30, 2010 December 31, 2009 ASSETS Utility plant Utility plant, at original cost $ $ Less accumulated depreciation Utility plant, at original cost, net of accumulated depreciation Property under capital leases, net Construction work-in-progress Nuclear fuel, net Total utility plant, net Investments and other assets Investments in affiliates Non-utility property, less accumulated depreciation ($3,639 in 2010 and $3,661 in 2009) Millstone decommissioning trust fund Other Total investments and other assets Current assets Cash and cash equivalents Restricted cash 0 Special deposits 6 Accounts receivable, less allowance for uncollectible accounts ($3,143 in 2010 and $3,577 in 2009) Accounts receivable - affiliates, less allowance for uncollectible accounts 40 Unbilled revenues Materials and supplies, at average cost Prepayments Deferred income taxes Power-related derivatives Other current assets Total current assets Deferred charges and other assets Regulatory assets Other deferred charges – regulatory Other deferred charges and other assets Total deferred charges and other assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) September 30, 2010 December 31, 2009 CAPITALIZATION AND LIABILITIES Capitalization Common stock, $6 par value, 19,000,000 shares authorized, 14,789,044 issued and 12,659,971 outstanding at September 30, 2010 and 13,835,968 issued and 11,706,895 outstanding at December 31, 2009 $ $ Other paid-in capital Accumulated other comprehensive loss ) ) Treasury stock, at cost, 2,129,073 shares at September 30, 2010 and December 31, 2009 ) ) Retained earnings Total common stock equity Preferred and preference stock not subject to mandatory redemption Long-term debt Capital lease obligations Total capitalization Current liabilities Current portion of preferred stock subject to mandatory redemption 0 Current portion of long-term debt 0 Accounts payable Accounts payable – affiliates Nuclear decommissioning costs Power-related derivatives 0 Other current liabilities Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Nuclear decommissioning costs Asset retirement obligations Accrued pension and benefit obligations Power-related derivatives 0 Other deferred credits – regulatory Other deferred credits and other liabilities Total deferred credits and other liabilities Commitments and contingencies TOTAL CAPITALIZATION AND LIABILITIES $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN COMMON STOCK EQUITY (in thousands, except share data) (unaudited) Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Shares Amount Capital Loss Earnings Total Balance, December 31, 2009 $ ) $ ) $ $ ) $ $ Net income Other comprehensive income 0 Common Stock Issuance, net of issuance costs Dividend reinvestment plan Stock options exercised Share-based compensation: Common & nonvested shares 15 40 55 Performance share plans 91 ) 32 Dividends declared: Common - $0.92 per share ) ) Cumulative non-redeemable preferred stock ) ) Amortization of preferred stock issuance expense 12 12 Gain (Loss) on capital stock 2 (2 ) 0 Balance, September 30, 2010 $ ) $ ) $ $ ) $ $ Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Shares Amount Capital Loss Earnings Total Balance, December 31, 2008 $ ) $ ) $ $ ) $ $ Net income Other comprehensive income 12 12 Common Stock Issuance, net of issuance costs ) ) Dividend reinvestment plan Stock options exercised Share-based compensation: Common & nonvested shares 14 29 43 Performance share plans ) Dividends declared: Common - $0.92 per share ) ) Cumulative non-redeemable preferred stock ) ) Amortization of preferred stock issuance expense 12 12 Gain (Loss) on capital stock ) (3 ) ) Balance, September 30, 2009 $ ) $ ) $ $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 of 49 CENTRAL VERMONT PUBLIC SERVICE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Description of Business Central Vermont Public Service Corporation (“we”, “us”, “CVPS” or the “company”) is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 159,000 customers in 163 of the towns and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-New England, the operator of the region’s bulk power system and wholesale electricity markets.The resale revenue generated from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include C.V. Realty, Inc., Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. (“East Barnet”) and Catamount Resources Corporation (“CRC”).We have equity ownership interests in Vermont Yankee Nuclear Power Corporation (“VYNPC”), Vermont Electric Power Company, Inc. (“VELCO”), Vermont Transco LLC (“Transco”), Maine Yankee Atomic Power Company (“Maine Yankee”), Connecticut Yankee Atomic Power Company (“Connecticut Yankee”) and Yankee Atomic Electric Company (“Yankee Atomic”). In the third quarter of 2010, our wholly owned subsidiary, Custom Investment Corporation, which held our investment in VYNPC, was dissolved and the VYNPC shares were transferred to the company.There was no impact on our financial statements or results of operations. Basis of PresentationThese unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted. The accompanying unaudited condensed consolidated interim financial statements contain all normal, recurring adjustments considered necessary to present fairly the financial position as of September 30, 2010, the results of operations for the three-month and nine-month periods ended September 30, 2010 and 2009 and cash flows for the nine-month periods ended September 30, 2010 and 2009.The results of operations for the interim periods presented herein may not be indicative of the results that may be expected for the full year.These financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. We consider subsequent events or transactions that occur after the balance sheet date, but before the financial statements are issued, to provide additional evidence relative to certain estimates or to identify matters that require additional disclosure. Regulatory AccountingOur utility operations are regulated by the Vermont Public Service Board (“PSB”), the Connecticut Department of Public Utility and Control and the Federal Energy Regulatory Commission (“FERC”), with respect to rates charged for service, accounting, financing and other matters pertaining to regulated operations.As required, we prepare our financial statements in accordance with the Financial Accounting Standards Board’s (“FASB”) guidance for regulated operations.The application of this guidance results in differences in the timing of recognition of certain expenses from those of other businesses and industries.For us to report our results under the accounting for regulated operations, our rates must be designed to recover our costs of providing service, and we must be able to collect those rates from customers.If rate recovery of the majority of these costs becomes unlikely or uncertain, whether due to competition or regulatory action, we would reassess whether this accounting standard would continue to apply to our regulated operations.In the event we determine that we no longer meet the criteria for applying the accounting for regulated operations, the accounting impact would be a charge to operations of an amount that would be material unless stranded cost recovery is allowed through a rate mechanism.Based on a current evaluation of the factors and conditions expected to impact future cost recovery, we believe future recovery of our regulatory assets is probable.Criteria that could give rise to the discontinuance of accounting for regulated operations include: 1) increasing competition that restricts a company’s ability to establish prices to recover specific costs, and 2) a significant change in the manner in which rates are set by regulators from cost-based regulation to another form of regulation.In the event that we no longer meet the criteria under the guidance for regulated operations and there is not a rate mechanism to recover these costs, the impact would, among other things, result in a charge to operations.See Note 7 - Retail Rates and Regulatory Accounting for additional information. Derivative Financial InstrumentsWe account for certain power contracts as derivatives under the provisions of FASB’s guidance for derivatives and hedging. This guidance requires that derivatives be recorded on the balance sheet at fair value.Our derivative financial instruments are related to managing our power supply resources to serve our customers, and are not for trading purposes. Contracts that qualify for the normal purchase and sale exception are not included in derivative assets and liabilities. Additionally, we have not elected hedge accounting for our power-related derivatives. Page 8 of 49 Based on a PSB-approved Accounting Order, we record the changes in fair value of all power-related derivative financial instruments as deferred charges or deferred credits on the balance sheet, depending on whether the change in fair value is an unrealized loss or gain. The corresponding offsets are recorded as current and long-term assets or liabilities depending on the duration of the contracts. Realized gains and losses on sales are recorded as increases to or reductions of operating revenues, respectively. For purchase contracts, realized gains and losses are recorded as reductions of or additions to purchased power expense, respectively. Our power-related derivatives include one forward energy contract, one long-term purchased power contract that allows the seller to repurchase specified amounts of power with advance notice (“Hydro-Québec Sellback #3”) and financial transmission rights. All of our power-related derivatives are commodity contracts. For additional information about power-related derivatives, see Note 5 - Fair Value and Note 10 - Power-Related Derivatives. Government GrantsWe recognize government grants when there is reasonable assurance that we will comply with the conditions attached to the grant arrangement and the grant will be received.Government grants are recognized in the Condensed Consolidated Statements of Income over the periods in which we recognize the related costs for which the government grant is intended to compensate.When government grants are related to reimbursements of operating expenses, the grants are recognized as a reduction of the related expense in the Condensed Consolidated Statements of Income.For government grants related to reimbursements of capital expenditures, the grants are recognized as a reduction of the basis of the asset and recognized in the Condensed Consolidated Statements of Income over the estimated useful life of the depreciable asset as reduced depreciation expense. We record government grants receivable in the Condensed Consolidated Balance Sheets in Accounts Receivable. For additional information see Note 7 – Retail Rates and Regulatory Accounting – CVPS SmartPowerTM. Our current rates include the recovery of costs that are eligible for government grant reimbursement by the United States Department of Energy (“DOE”) under the American Recovery and Reinvestment Act; however, the grant reimbursement is not reflected in our current rates.Grant reimbursements are recorded to a regulatory liability until they are reflected in rates. Supplemental Financial Statement Data Supplemental financial information for the accompanying financial statements is provided below. Prepayments: The components of Prepayments on the Consolidated Balance Sheets at September 30 follow (dollars in thousands): September 30, 2010 December 31, 2009 Income Taxes $ $ Miscellaneous Total $ $ For additional information, see Note 12 – Income Taxes. Recently Adopted Accounting Policies Variable Interest Entities:In June 2009, the FASB issued additional consolidation guidance related to variable interest entities and includes the addition of entities previously considered qualifying special-purpose entities. We have an equity investment in and long-term power purchase agreement with VYNPC (“VY PPA”).VYNPC has a power purchase agreement with Entergy-Vermont Yankee, the owner of the Vermont Yankee nuclear plant, and VYNPC purchases 83 percent of the total output of the plant.Under the VY PPA, we purchase our entitlement share of the output of the plant, which is 29 percent of the total plant output.We have evaluated our equity investment and the power purchase agreement with VYNPC under the FASB variable interest accounting guidance and have determined that they both represent variable interests.We are not considered the primary beneficiary of VYNPC; therefore, are not required to consolidate VYNPC because we do not control the activities that are most relevant to the operating results of VYNPC. Page 9 of 49 We have an equity investment in and receive transmission services from Transco.The transmission services are billed under the 1991 Transmission Agreement (“VTA”).All of the Vermont utilities are parties to the VTA and the VTA requires the Vermont utilities to pay their pro-rata share of Transco’s costs, including interest and a fixed rate of return on equity, less the revenues collected under the ISO-New England Open Access Transmission Tariff.We have evaluated our equity investment and the VTA with Transco under the FASB variable interest accounting guidance and have determined that both represent variable interests.We are not considered the primary beneficiary of Transco; therefore, we are not required to consolidate Transco because we do not control the activities that are most relevant to the operating results of Transco. Our maximum exposure to loss is the amount of our equity investments in Transco and VYNPC.See Note 3 – Investments in Affiliates. The amended guidance did not have an impact on our financial position, results of operations and cash flows. The guidance became effective for us on January 1, 2010. NOTE 2 - EARNINGS PER SHARE (“EPS”) The Condensed Consolidated Statements of Income include basic and diluted per share information.Basic EPS is calculated by dividing net income, after preferred dividends, by the weighted-average number of common shares outstanding for the period.Diluted EPS follows a similar calculation except that the weighted-average number of common shares is increased by the number of potentially dilutive common shares.The table below provides a reconciliation of the numerator and denominator used in calculating basic and diluted EPS (dollars in thousands, except share information): Three Months Ended Nine Months Ended September 30 September 30 Numerator for basic and diluted EPS: Net income $ Dividends declared on preferred stock ) Net income available for common stock $ Denominators for basic and diluted EPS: Weighted-average basic shares of common stock outstanding Dilutive effect of stock options Dilutive effect of performance shares Weighted-average diluted shares of common stock outstanding Outstanding stock options totaling 42,577 for the third quarter and 44,799 for the first nine months of 2010 were excluded from the diluted EPS computation because the exercise prices were above the current average market price of the common shares, as compared to options totaling 203,317 for the third quarter and 160,157 for the first nine months of 2009. Outstanding performance shares totaling 60,723 for the third quarter and first nine months of 2010 were excluded from the diluted EPS calculation as either the performance share measures were not met or there was an antidilutive impact, as compared to shares totaling 57,075 for the third quarter and first nine months of 2009. Page 10 of 49 NOTE 3 - INVESTMENTS IN AFFILIATES VELCO Summarized financial information for VELCO consolidated follows (dollars in thousands): Three Months Ended Nine Months Ended September 30 September 30 Operating revenues $ Operating income $ Net income $ Less net income attributable to non-controlling interests Less income tax Net income attributable to VELCO $ Company's common stock ownership interest % Company's equity in net income $ Accounts payable to VELCO were $5.1 million at September 30, 2010 and $5.6 million at December 31, 2009. Transco Summarized financial information for Transco; also included in VELCO consolidated financial information above follows (dollars in thousands): Three Months Ended Nine Months Ended September 30 September 30 Operating revenues $ Operating income $ Net income $ Company's ownership interest % Company's equity in net income $ Transmission services provided by Transco are billed to us under the 1991 Transmission Agreement (“VTA”).All Vermont electric utilities are parties to the VTA.This agreement requires the Vermont utilities to pay their pro rata share of Transco’s total costs, including interest and a fixed rate of return on equity, less the revenue collected under the ISO-New England Open Access Transmission Tariff and other agreements. Transco’s billings to us primarily include the VTA and charges and reimbursements under the NEPOOL Open Access Transmission Tariff (“NOATT”).Included in Transco’s operating revenues above, are transmission services to us amounting to a $5.1 million credit in the third quarter and a $2 million credit in the first nine months of 2010 and a $0.1 million charge in the third quarter and a $5.6 million charge in the first nine months of 2009.These amounts are reflected as Transmission - affiliates on our Condensed Consolidated Statements of Income.There were no accounts payable to Transco at September 30, 2010 and $0.8 million at December 31, 2009. Page 11 of 49 VYNPC Summarized financial information for VYNPC follows (dollars in thousands): Three Months Ended Nine Months Ended September 30 September 30 Operating revenues $ Operating (loss) income $ ) $ ) $ ) $ ) Net income $
